Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is responsive to the Preliminary Amendments filed in the U.S. on 4/8/2020. Claims 1-18 are pending claims.  Claims 1, 6, and 12 are written in independent form. Claim 11 is cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims refer to "computer-readable medium" which can include both storage media and communication media, including signals.  The specification, in particular Para. [0066] of the Pre-Grant Publication corresponding to the present application, only provides non-limiting examples.

Claims 1, 6, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
At least Claims 1, 6, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below.

STEP 1 (Claims 1-10 Yes) & (Claim 12 No):In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is fist noted in the claim method (claims 1-5) and apparatus (claims 6-10) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.The computer-readable medium (claim 12) is not necessarily directed to one of the eligible categories of subject matter, as rejected above, and therefore does not satisfy Step 1. However, for purposes of analysis, Claim 12 is being analyzed herein as if it satisfies Step 1.
STEP 2A Prong One (Yes):In accordance with Step 2A Prong one, it is noted that the claims recite an abstract idea by reciting concepts capable of being performed in the human mind (including an observation, evaluation, judgment, and opinion), which falls into the “Mental Processes” group within the enumerated groupings of abstract ideas. The claims recites the abstract idea of acquiring an image of a product, determining terms in the title of the image, and determining product image sets corresponding to the terms in the title, determining a similarity between the product image sets and the image of the product, and determining the term in the title having a sufficient similarity to the image of the commodity, which falls within the abstract idea of performing mental processes of observation, evaluation, judgement, and opinion. The recitation of generic computer components does not negate the abstractness of the given limitations. 

acquiring a display image of a commodity (data gathering step for performing a mental process),
determining a plurality of candidate product terms included in the title of the commodity (mental process of observing the title of the image and opining on candidate terms associated with the commodity in the image), and
determining a plurality of product image sets, wherein the respective ones of the plurality of product image sets are in one-to-one correspondence with the respective ones of the plurality of product terms (mental process of searching through image sets to determine a plurality of image sets associated with the candidate terms in the title);
for each of the plurality of product image sets,
determining, according to the display image and respective images in the product image set, a similarity between the commodity in the display image and the candidate product term corresponding to the product image set to thereby obtain a plurality of similarities (mental process because someone could reasonably observe and evaluate similarities between images related to a title term and the image of the commodity); and
determining the candidate product term corresponding to a similarity greater than a predetermined threshold among the plurality of similarities as the core product term (mental process because someone could reasonably make a judgement of which one or more terms are most similar to the image of the commodity and above a predetermined threshold standard).

Step 2A Prong Two (No)
The additional elements are directed to the use of a network computer comprising one or more processors and a computer-readable medium storing a processor-executable instructions executed by the processor (Claims 6 and 12). However,  these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to practical application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B (No):
It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to a network computer comprising one or more processors and a computer-readable medium storing a processor-executable instructions executed by the processor, though at a very high level of generality and without imposing meaningful limitation on the scope of the claims. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely servers to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015)
("the interactive interface limitation is a generic computer element").
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP §2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...

In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Byakod et al. (U.S. Pre-Grant Publication No. 2014/0006927, hereinafter referred to as Byakod) and further in view of Jones et al. (U.S. Patent No. 9,436,895, hereinafter referred to as Jones).

Regarding Claim 1:
Byakod teaches a method for identifying a core product term, the method comprising:
acquiring a display image of a commodity,
Byakod teaches acquiring a listing of a product, the listing comprising at least a title and image (Para. [0033]).
determining a plurality of candidate product terms included in the title of the commodity, and
Byakod teaches “the quality engine 204 checks…whether the title of the listing corresponds to the name of the item to be sold in the listing” (Para. [0034]) thereby teaching determining a plurality of candidate product terms included in the title of the listing of the product.
determining the candidate product term corresponding to a similarity greater than a predetermined threshold among the plurality of similarities as the core product term.
Byakod teaches “the quality engine 204 checks…whether the title of the listing corresponds to the name of the item to be sold in the listing” (Para. [0034]). Byakod further teaches “for example, the bad conditions report module 208 may notify a posting user of the listing that the title of the listing does not match or correspond to the item being listed” because “for example, a posting user may have labeled ‘CD player’ as a title and listed and described a DVD player in the listing” (Para. [0036]). Therefore, Byakod teaches determining a candidate product term in the title corresponding to a similarity greater than or less than a predetermined threshold among the plurality of candidate product terms in the title when determining whether  title comprises bad conditions or not.

Byakod teaches all of the elements of the claimed invention as recite above except:
determining a plurality of product image sets,
wherein the respective ones of the plurality of product image sets are in one-to-one correspondence with the respective ones of the plurality of product terms;
for each of the plurality of product image sets,
determining, according to the display image and respective images in the product image set, a similarity between the commodity in the display image and the candidate product term corresponding to the product image set to thereby obtain a plurality of similarities; and

However, in the related field of endeavor of determining similarities of object representations, Jones teaches:
determining a plurality of product image sets,
wherein the respective ones of the plurality of product image sets are in one-to-one correspondence with the respective ones of the plurality of product terms;
Jones teaches representing objects in images for image comparison to “determine whether persons, or other objects, represented in different images are the same or not” (4).
for each of the plurality of product image sets,
determining, according to the display image and respective images in the product image set, a similarity between the commodity in the display image and the candidate product term corresponding to the product image set to thereby obtain a plurality of similarities;
Jones teaches determining a similarity metric for object identification between two different images (6-7) thereby teaching determining a similarity between the images representing an object from the title.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Jones and Byakod at the time that the claimed invention was effectively filed, to have combined the image to image comparison for determining if two entities refer to the same object, as taught by Jones, with the system and method for detecting and analyzing conditions of products listed to an ecommerce site, the listing including at least titles and images expected to reflect the same object or product.
One would have been motivated to make such combination because Jones teaches improving the comparison metric of two entities that comprise the same object by using a Siamese convolutional neural network to apply deep learning to the similarity comparison (6-7) and it would be obvious to a person having ordinary skill in the art that applying deep learning to the similarity comparison would improve the resulting features extracted for similarity comparison.

Regarding Claim 2:
Byakod and Jones further teach wherein the step of determining a similarity between the commodity in the display image and the candidate product term corresponding to the product image set comprises:
training a Siamese network based on training data to obtain the trained Siamese network; and
Jones teaches “some methods use a deep learning approach for person re-identification” and “one such deep learning approach uses a ‘Siamese’ convolutional neural network (CNN) for metric learning Siamese CNNs learn a non-linear similarity metric by repeatedly presenting pairs of images from a training set, along with a training label for each pair indicating whether the two images in the pair are images of the same person or two different persons” (7)
for each of the plurality of product image sets, determining, according to the display image and the respective images in the product image set, the similarity between the commodity in the display image and the candidate product term corresponding to the product image set by the trained Siamese network to thereby obtain the plurality of similarities.
Jones teaches using the Siamese network to indicate “whether the two images in the pair are 
images of the same person or of two different persons” (7) thereby teaching for each of the plurality of image sets, determining the whether two images comprise the same object.

Regarding Claim 5:
Byakod and Jones further teach:
wherein the plurality of candidate product terms included in the title of the commodity are determined using a conditional random field.
Jones teaches the network learning higher-level patterns of neighborhood difference maps that help to indicate whether the input images represent the same object/person or not (19) thereby teaching a conditional random field for a structured prediction considering neighboring samples and context.

Regarding Claim 6:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Byakod and Jones further teach an apparatus comprising:
one or more processors, the one or more processors being figured to perform steps (Para. [0061]).

Regarding Claim 7:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 10:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 12:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Byakod and Jones further teach:
a computer-readable medium storing a processor-executable instructions, wherein the processor-executable instructions are executed by a processor to perform steps (Paras. [0061]-[0062]).



Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Byakod and Jones, and further in view of Checka et al. (U.S. Pre-Grant Publication No. 2016/0350336, hereinafter referred to as Checka).

Regarding Claim 3:
Byakod and Jones further teaches wherein, before training a Siamese network based on training data to obtain the trained Siamese network, the method further comprises:
selecting a predetermined number of training product terms;
Jones teaches “repeatedly presenting pairs of images from a training set, along with a training label for each pair indicating whether the two images in the pair are images of the same person or of two different persons” (7). Jones further teaches “the network is trained with example positive pairs and negative pairs” (Claim 13)
for each of the training product terms, forming the display images of the commodities belonging to the same search term under the training product term into a positive example pair, and forming the display images of the commodities belonging to the different search terms under the training product term into a negative example pair.
Jones teaches images that can be negative pairs (images of different objects) and positive pairs (images of the same object) (Abstract) and (28)

Byakod and Jones teach all of the elements of the claimed invention as recite above except:
for each of the training product terms, selecting, according to a commodity search log, two or more search terms including the training product term;
for each of the search terms, selecting, according to click volumes and click rates of the commodities under the search term, the same number of commodities and the display images of the commodities;

However, in the related field of endeavor of object comparison for objects contained in images, Checka teaches:
for each of the training product terms, selecting, according to a commodity search log, two or more search terms including the training product term;
Checka teaches selecting multiple search features or terms (Para. [0086]) and training and testing of neural networks (Para. [0035]).
for each of the search terms, selecting, according to click volumes and click rates of the commodities under the search term, the same number of commodities and the display images of the commodities;
Checka teaches “the prior probability…may define the initial belief that inventory image Ti is the target in the absence of any customer selections” and “this can be set simply as the uniform distribution (e.g., all images may be equally likely), and/or from textual attributes provided by the user (e.g., the user clicks on `shoes` and/or a visual clustering of the inventory items)” (Para. [0076])

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Checka, Jones, and Byakod at the time that the claimed invention was effectively filed, to have combined the image clustering taught by Checka, with the image to image comparison for determining if two entities refer to the same object, as taught by Jones, and the system and method for detecting and analyzing conditions of products listed to an ecommerce site, the listing including at least titles and images expected to reflect the same object or product.
One would have been motivated to make such combination because Checka teaches a visual clustering of multiple images associated with a center (Para. [0056]) and it would have been obvious to a person having ordinary skill in the art that it would be advantageous to group related images into clusters to be able to detect a web of entities containing a similar object rather than limiting the similarity detection to only pairs of entities.

Regarding Claim 4:
Checka, Jones, and Byakod further teach:
the step of training a Siamese network based on training data comprises:
for the display images of each of the training product terms in the training data,
clustering the display images of the training product term by a clustering algorithm to obtain one or more category centers;
Checka teaches the center of a cluster of relevant image groups (Para. [0056]) where “each cluster is associated with a centroid or center point” and “each point is assigned to the cluster with the closest centroid” (Para. [0058]).
using the one or more category centers as the product image set of the training product term; and
Checka teaches the center of a cluster of relevant image groups (Para. [0056]) where “each cluster is associated with a centroid or center point” and “each point is assigned to the cluster with the closest centroid” (Para. [0058]). Check further teaches “each image is represented by a feature (e.g., a point) which might include the multi-channel feature…, a SIFT/SURF feature, or color histogram or a combination thereof” (Para. [0058])
saving the product image set of each of the training product terms in an image feature library;
Checka teaches storing captured image features in an image database (Para. [0040]).
the step of determining a plurality of product image sets comprises:
determining, according to the image feature library, the plurality of product image sets, wherein the respective ones of the plurality of product image sets are in one-to-one correspondence with the respective ones of the plurality of candidate product terms.
Jones teaches representing objects in images for image comparison to “determine whether persons, or other objects, represented in different images are the same or not” (4).

Regarding Claim 8:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 9:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kannan et al. (U.S. Pre-Grant Publication No. 2014/0270497) teaches product images are used in conjunction with textual descriptions to improve classifications of product offerings.  By combining cues from both text and image descriptions associated with products, implementations enhance both the precision and recall of product description classifications within the context of web-based commerce search.
Wang et al. (U.S. Pre-Grant Publication No. 2017/0140248) teaches earning image representation by distilling from multi-task networks.  In implementation, more than one single-task network is trained with heterogeneous labels.  In some embodiments, each of the single-task networks is transformed into a Siamese structure with three branches of sub-networks so that a common triplet ranking loss can be applied to each branch.  A distilling network is trained that approximates the single-task networks on a common ranking task.  In some embodiments, the distilling network is a Siamese network whose ranking function is optimized to approximate an ensemble ranking of each of the single-task networks.  The distilling network can be utilized to predict tags to associate with a test image or identify similar images to the test image.
Ma et al. (U.S. Pre-Grant Publication No. 2018/0060684) teaches the steps of: calculating an appearance similarity distance between a first image of a target vehicle and several second images containing the searched vehicle; selecting several images from the several second images as several third images; obtaining corresponding license plate features of license plate areas in the first image and each of the third images with a preset Siamese neural network model; calculating a license plate feature similarity distance between the first image and each of the third images according to license plate feature; calculating a visual similarity distance between the first image and each of the third images according to the appearance similarity distance and the license plate feature similarity distance; obtaining a the first search result of the target vehicle by arranging the several third images in an ascending order of the visual similarity distances.  The solution provided by the present application is not limited by application scenes, and it also improves vehicle searching speed and accuracy while reducing requirements of hardware such as cameras that collect images of a vehicle and auxiliary devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        3/26/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154